IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JEWISH ASSOCIATION ON AGING           : No. 456 WAL 2014
D/B/A CHARLES MORRIS NURSING          :
AND REHABILITATION CENTER,            :
                                      : Petition for Allowance of Appeal from the
                     Respondent       : Order of the Superior Court
                                      :
                                      :
            v.                        :
                                      :
                                      :
SOLOMON WHITE,                        :
                                      :
                     Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.